Appeal by defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered January 3, 1984, convicting him of grand larceny in the third degree, upon his plea of guilty, and sentencing him, as a second felony offender, to an indeterminate prison term of 1 1/2 to 3 years.
Judgment affirmed.
Defendant’s challenge to the sufficiency of the plea allocution is not preserved for appellate review as a matter of law (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636). In any event, vacatur is not warranted in the interest of justice inasmuch as the allocution satisfied the requirements of People v Harris (61 NY2d 9) (see, People v De Santis, 108 AD2d 821, lv denied 64 NY2d 1018; People v Schron, 109 AD2d 762; People v Moore, 110 AD2d 720).
The record does not support a conclusion that defendant was denied effective representation of counsel under either the "meaningful representation” or the Federal standards (see, People v Zaborski, 59 NY2d 863; People v Baldi, 54 NY2d 137; Strickland v Washington, 466 US 668, 104 S Ct 2052).
Defendant’s sentence was not excessive. He received the minimum sentence legally permissible (Penal Law § 70.06 [3] *258[e]; [4] [b]), which was in fact the sentence for which he had freely bargained (see, People v La Lande, 104 AD2d 1052; People v Nelson, 104 AD2d 1055; People v Kazepis, 101 AD2d 816). Lazer, J. P., Gibbons, Weinstein and Lawrence, JJ., concur.